DETAILED ACTION
Examiner acknowledges receipt of the reply filed 7/14/2021, in response to the non-final office action mailed 2/19/2021.	
Claims 1- 21 are pending. Claims 1-6 and 15-21 remain withdrawn from further consideration for the reasons made of record.
Claims 7-14 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
Upon further consideration of the claims and claim scope, the instant office action is deemed to be a second non-final office action.  

Drawings- withdrawn
The objection to the drawings is withdrawn in view of the amendment filed 7/14/2021.

Specification- withdrawn
The objection to the specification is withdrawn in view of the amendment filed 7/14/2021.

Claim Objections- withdrawn
The objection of claims 7-9 and 12-14 is withdrawn in view of the amendment filed 7/14/2021.

Response to Arguments
Applicant’s arguments filed 7/14/2021 with respect to the above objections and rejections have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Applicant's arguments filed 7/14/2021 with respect to the following rejections have been fully considered but they are not persuasive. An action on the merits is set forth herein.
A new matter rejection is set forth herein upon further consideration of the instant claims and disclosure of the original as-filed application.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection.
Applicant’s amendment filed 1/4/2021 which includes claim language presented in the instant claims filed 7/14/2021 is deemed to constitute new matter.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, 
Scope of the claimed genus
Instant claim 7 is drawn to a method for administering to a subject in need thereof a therapeutically-effective amount of a peptide comprising an amino acid sequence having at least 70% identity SEQ ID NO: 2 that selectively kills senescent cells over non-senescent cells; wherein said peptide is not used as an intracellular delivery vehicle for another compound, wherein the method of administration of the therapeutically-effective amount of said peptide comprises any of three shock dose regimes namely Impulse Regime, Sustained Shock Regime, and Gentle Shock Regime, and wherein each dose regime independently comprises a treatment course whose duration varies from 1 day to 2 weeks and followed by a non-treatment interval of at least 2 weeks.











Original claim 7 filed 7/30/2019 recited:

    PNG
    media_image1.png
    654
    567
    media_image1.png
    Greyscale









Claim 7 as amended on 1/04/2021 recited:

    PNG
    media_image2.png
    950
    642
    media_image2.png
    Greyscale

Thus, claim 7 was broadened to a method for administering to a subject in need thereof a therapeutically-effective amount of a peptide comprising an amino acid deleted reference to  previously recited patient populations and diseases/disorders.
Assessment of whether species are disclosed in the original specification 
Examiner first notes that that the written description inquiry should correlate with that which is contained within the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").  
The specification does not explicitly or implicitly a broader claim of “a method of administering” without claim language for treatment of specific diseases and disorders.  Examiner further notes that instant claim 15 also recites a method for treating a senescence-associated disease or disorder, e.g., treatment of a defined patient population vs. a broader claim of “method of administration”.  The phrase (or similar language) “a method for administering to a subject in need thereof” is not disclosed anywhere in the specification.  
Applicant does not have written description support in the as-filed specification and claims for the broader claim scope of instant claim 7 “a method for administering to a subject in need thereof”.  Instead, throughout the entirety of the specification, the specification discloses that the senolytic cell penetrating peptides (CPPs) are used for the purpose of for selectively killing senescent cells in a subject who has a senescence associated disease or disorder.


Claims 7-14 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is maintained from the office action mailed 2/19/2021.
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. 
	

As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claim 7 is broad generics with respect to all possible peptides encompassed by the claims. The possible structural variations are numerous with respect to peptides having at least 70% identity to SEQ ID NO: 2. It must not be forgotten that the MPEP states that if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, 
Instant SEQ ID NO: 2 is a 33mer with the sequence YGRKKRRQRRRYGRKKRRQRRRYGRKKRRQRRR. A polypeptide comprising at least 70% or more sequence identity to SEQ ID NO: 2 would be 33 * 0.70 = 23.1, i.e., 24 amino acids must be the same. The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472- previously cited).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  
The specification does not define what amino acids are required to have the same function to treat [selectively kill senescent cells over non-senescent cells] the disease and/or conditions. Description of SEQ ID NO: 2 and without any other peptides having the required identity is not sufficient to encompass numerous other peptides that belong to the same genus. Again, 70% sequence identity of instant SEQ ID NO: 2 would require 24 amino acids must be the same. That means that 9 amino acids may be different. Thus, since there are 20 naturally occurring amino acids, this implies that 920 = 1.22 x 1019 different possibilities.  This number is actually greater when one considers inclusion of non-naturally occurring amino acids. There is not a sufficient amount of examples provided to encompass the numerous characteristics of the whole genus claimed.  Again, the specification only teaches a peptide of SEQ ID NO: 2. There are no examples of peptides that have the required at least 70% identity to SEQ ID NO: 2.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Response to Arguments
Applicant traverses the rejection at pages 27-31 of the reply filed 7/14/2021.  Applicant asserts that the skilled artisan there would be a limited number of amino acids that we need to be changed in order to arrive at peptides of 70% identity of SEQ ID NO:2.  Applicant states “[i]t is also well-known that an amino acid sequence identities can be determined in a split second by any number of publicly available applications” (p/ 29 of reply filed 7/14/2021).  Applicant asserts that the specification describes a functional characteristic but also by the structure of the claimed peptide (p. 30).  Id.  
 Examiner has reviewed and considered applicant’s arguments but is not persuaded.
Examiner notes that Applicant has taken the quote of In Re Bell in MPEP §2163 II 3(a)(ii) out of context.  The full quote is below.  The underlined portion is what Applicant included in the reply filed 7/14/2021 at p. 27:

For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). 

The quote relates to a given [single] amino acid sequence that an artisan would recognize the nucleic acid [DNA] that encodes for the amino acid sequence.  Applicant’s argument is misplaced when relating to a single peptide and a skilled artisan being able to extrapolate to peptides that have at least 70% identity and further retain the functional requirements of SEQ ID NO: 2 in order to be used in the claimed methods.
1.22 x 1019 different possibilities.  This number is actually greater when one considers inclusion of non-naturally occurring amino acids.
Applicant reduced to practice a single peptide, SEQ ID NO: 2. There are no examples or guidance to extrapolate from one peptide to more than 1.22 x 1019 different possibilities.  
Applicant’s statement that amino acid identities can be determined “in a split second” by various software does not equate to the functional requirement necessary for the instant claim scope.  The instant claims are method claims, not composition claims.  Thus, peptides encompassed within the instant claim must not only have at least 70% sequence identity to SEQ ID NO: 2 but also be functional at selectively killing senescent cells over non-senescent cells.
The following reference is for purposes of rebuttal to underscore the relevance of amino acid substitution with a peptide or protein.
As another example of the unpredictable effects of mutations on protein function, Drumm et al (Annu. Rev. Pathol. Mech. Dis., 2012, 7, pages 267-282) teach cystic fibrosis is an autosomal recessive disorder caused by mutations in the CFTR (cystic fibrosis transmembrane conductance regulator) gene, for example, page 268, Section “CYSTIC FIBROSIS”.  Drumm et al further teach several mutations can cause cystic fibrosis, including two mutations G551D and G551S; and clinical consequences are quite different for these two changes, as the G551D variant has virtually no detectable activity, and consequently a classic, severe phenotype is associated; G551S, however, nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472- previously cited).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  Although the disclosures of Drumm et al and Yampolsky et al are directed to proteins/peptides other than SEQ ID NO: 2, they illustrate the inherent unpredictability with respect to the biological activity of a given protein/peptide after even minor changes to the primary amino acid sequence.  
Applicants comments relating to Table 1 and other senolytic CPPs sequences is not probative of peptides having at least 70% identity to the claimed peptide SEQ ID NO: 2.
The rejection is maintained for at least these reasons and those made previously of record.

Claims 7-14 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a This rejection is maintained from the office action mailed 2/19/2021.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims. 
Claims 7-14 are directed to a method drawn to a method for administering to a subject in need thereof a therapeutically-effective amount of a peptide comprising an amino acid sequence having at least 70% identity SEQ ID NO: 2 that selectively kills senescent cells over non-senescent cells; wherein said peptide is not used as an intracellular delivery vehicle for another compound, wherein the method of administration of the therapeutically-effective amount of said peptide comprises any of three shock dose regimes namely Impulse Regime, Sustained Shock Regime, and Gentle Shock Regime, and wherein each dose regime independently comprises a treatment course whose duration varies from 1 day to 2 weeks and followed by a non-treatment interval of at least 2 weeks.  Claim 8 is drawn to a dosing and administration schedule I.  Examiner refers applicant to the separate indefinite rejection below relating to Schedule I.  Claims 9-11 refer to a patient that has and/or is having radiation therapy and/or chemotherapeutic therapy to treat a cancer that is a therapy-resistant cancer.  Claims 12-14 recite patient populations that are suffering from diverse diseases with variable etiologies. Claim 13 recite that the peptide is used for removing cells that express p16INK4a.  Claim 14 recites that the peptide is used for altering the levels of the serine-46 phosphorylated p53 foci.
highly diverse and variable disorders including, but not limited to, inflammatory diseases, cancer, cardiovascular diseases, obesity, neurodegenerative diseases, renal disorders, vision disorders, bowel disorders, hair loss, transplantation disorders, bone disorders, and hearing disorders.
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
Therefore, the state of the art at the time of the application is there is no single agent that call treat all diseases and disorders [by selectively killing senescent cells over non-senescent cells] that fall within the instant claim scope. Adding to the complexity are the large number of pathogens in the art.  It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
(3) Direction or Guidance:  That provided is very limited with respect to the treatment [selectively killing senescent cells over non-senescent cells] of all of the recited diseases and disorders.  The claims and specification use the terms “impulse regimen, sustained shock regimen, and gentle shock regimen”, however the specification does not expressly define these terms. Schedule 1 appears to be spread across pages 25-27 and 38-41 of the specification.  Schedule 1 does not distinguish between the terms.  There is no dosage range information or treatment guidance, for any particular disease.  Examiner further notes that the identified diseases and disorders encompass all parts of the body.  There is no evidence that the peptide can specifically target each of those body parts in order to target a senescent cells of a specific disorder.
(4) State of the Prior Art:  Examiner notes that the following references are a brief selection of references related to senescence and the recited diseases and conditions that fall within the instant claim scope but is not comprehensive of the full claim scope.
Schosserer et al. (Frontiers in oncology 7:1-13 (2017)- previously cited) teach that cellular senescence describes an irreversible growth arrest characterized by distinct morphology, gene expression pattern, and secretory phenotype. The final or intermediate stages of senescence can be reached by different genetic mechanisms and in answer to different external and internal stresses. It has been maintained in the literature but never proven by clearcut experiments that the induction of senescence serves the evolutionary purpose of protecting the individual from development and growth of cancers (abstract).  While cellular senescence was originally believed to be caused by telomere shortening alone, increasing evidence suggested additional inducers of senescence. These inducers of senescence include the activation of DNA damage response pathways by cytotoxic compounds or ROS as well as activation of oncogenes (p. 2).  Besides the shortening of telomeres, senescence can also be INK4A, and telomere-associated persistent DNA damage foci. SIPS is likely the most important inducer of cellular senescence in vivo, since many cell types never exhaust their maximum replicative potential during organismal life span and thus do not enter replicative senescence, but are nevertheless exposed to various exogenous and endogenous stressors throughout life, which include ROS produced by the cell itself, cytotoxic compounds from the environment, radiation, or others (pp. 3-4).  Similar secretory phenotypes and underlying regulatory networks of CAF (cancer-associated fibroblasts) and senescent cells, generate a pro-tumorigenic microenvironment. Thus, senescent cells can serve as an important in vitro model for microenvironments favoring tumor growth. This is especially relevant for the evaluation of current cancer therapies, which mostly rely on cytotoxic compounds and/or radiation that drive cancer cells into either apoptosis or TIS. However, senescence is also induced in non-cancer cells, which further promotes the SASP and thereby exacerbates deleterious side effects (Figure 2) (pp. 6-7).  In the last few years, senescence has come also more and more into focus in cancer research, as senescence is frequently induced by current tumor therapies, being beneficial for arresting apoptosis-resistant cancer cells, but on the other hand inducing senescence in other cells and thereby promoting cancer relapse 
However, it should be considered that elimination of senescent cells might impair tissue regeneration and, therefore, limit the repair of damage that was inflicted by chemotherapy. The correct timing, dosing, and patient selection by, e.g., specific companion diagnostics of senescent cell elimination and chemotherapy will be crucial in order to maximize therapy success and minimize side effects (pp. 9-10).
Schmitt et al. (Cell 109: 335-346 (2002)- previously cited) teach that p53 and p16INK4a/ARF mutations promote tumorigenesis and drug resistance, in part, by disabling apoptosis (abstract).  The p53 tumor suppressor promotes apoptosis in response to stress inducing stimuli, and in turn, p53 and inactivation facilitates tumor development.  Anticancer agents also activate p53 to promote apoptosis, and loss of p53 function can promote drug resistance and cultured cells in animal models. Hence, p53 mutations can simultaneously account for survival advantage during tumor development and inherent resistance to chemotherapeutic agents. Of note, p53 can also gauge several cell cycle checkpoints and trigger cellular senescence (p. 335).  The reference states that mice bearing tumors capable of drug-induced senescence of a much better prognosis following chemotherapy than those harboring tumors with senescence defects (abstract). Cellular senescence contributes to treatment outcome in vivo.  Id.  The reference states that given the complexities of human ecology, it is no wonder that treatment responses are remarkably variable and difficult to predict (p. 345).  Undoubtedly this inherent variability will remain a problem, even as we enter the agent targeted therapeutics.  Id.
Experimental Gerontology 40 :634–642 (2005)- previously cited) teach that cellular senescence is a stress response phenomenon resulting in a permanent withdrawal from the cell cycle and the appearance of distinct morphological and functional changes associated with an impairment of cellular homeostasis (p. 634). Cellular senescence occurs in vivo both in the vasculature and in other organ systems (p. 640). In cell culture, initiation of the senescence program depends on the integrity of telomeres, but can also be induced by other mechanisms, including the up-regulation of certain oncongenes and oxidative stress. A stress-based and a telomere-based mechanism often seem to act in synergy to dictate the timing of the onset of senescence. Ultimately, senescence is implemented via activation of the p53/p21 and/or the p16/RB pathways and possibly via other cellular stress response pathways (p. 640). Both genetic and environmental factors influence telomere length. Although shorter telomeres seem to be associated with a number of age-related cardiovascular disorders, their causal involvement remains unproven. Increasing evidence implicates cellular senescence in the initiation and/or progression of atherosclerosis, and supports the concept that the number of vascular cell replications that have taken place in the vessel wall increases not only as a function of chronological age, but also as a function of the haemodynamic or biochemical stress to the vascular bed. Id.
There are many different types of cancers, but all share one hallmark characteristic: unchecked growth that progresses toward limitless expansion (National Institute of Cancer- understanding and related topics, accessed 8/21/2014 at URL: cancer.gov/cancertopics/understandingcancer at p. 2- previously cited).  Cancers are highly heterogeneous at both the molecular and clinical level, something seen Id.  
Lung carcinoma is the leading cause of cancer-related death worldwide (Merck Manuals Lung Carcinoma accessed 3/12/2017 at URL merckmanuals.com/professional/pulmonary-disorders/tumors-of-the-lungs/lung-carcinoma- previously cited).  About 85% of cases are related to cigarette smoking.  Id.  Treatment varies by cell type and by stage of disease.  Primary treatments include surgery (depending on cell type and stage), chemotherapy and radiation therapy.  Id.    
Breast cancer is the second most common cancer among women after skin cancer and, of cancers, is the second most common cause of death among women after lung cancer (Merck Manuals breast cancer accessed 8/21/2014 at URL merckmanuals.com/professional/breast disorders/breast cancer- previously cited). Outcome is hard to predict and depends partly on the characteristics and spread of the cancer.  Breast cancer is usually classified by the kind of tissue in which the cancer starts and the extent of the cancer's spread.  All cells, including breast cancer cells, have molecules on their surfaces called receptors. A receptor has a specific structure that allows only particular substances to fit into it and thus affect the cell's activity. Whether breast cancer cells have certain receptors affects how quickly the cancer spreads and how it should be treated.  
Malignant melanoma arises from melanocytes in a pigmented area (e.g., skin, mucous membranes, eyes, or central nervous system) (Merck Manuals melanoma accessed 1/13/2021 at URL merckmanuals.com/professional/dermatologic disorders/cancers of the skin- previously cited). Metastasis is correlated with depth of 
Generally, the state of the art for the treatment of neurodegenerative diseases is fraught with problems. Although various treatments alleviate the symptoms of neurodegenerative diseases, none of them prevent or halt the neurodegenerative process. With respect to Parkinson's disease and Huntington’s disease, it is well known in the art that they are generally untreatable. For example, the art teaches that Parkinson's cannot be slowed, stopped or prevented. With respect to neuroprotective means of treating the disease, the reference of Korczyn et al. (Drugs 62:775-786 (2002) - previously cited) teach that the “pathological mechanisms underlying disease [Parkinson's, Alzheimer's and ALS], such as apoptosis and oxidative stress are not yet understood and are subject to intensive research." Stoessl et al. states that for Parkinson’s disease “[t]o date, there has been no convincing evidence that any of the multitude of approaches suggested has had any effect on the underlying progression of PD." (p. 428). Furthermore, it is known in the art that, although there is effective symptomatic treatment for PD, there is no proven preventative or regenerative therapy.
In the example of Huntington’s disease, Margolis (Clin. Chem. 49:1726-32 (2003) - previously cited) teach that Huntington disease is a rare progressive disease in which 
It is well known in the art that for neuronal cell death is irreversible. For example, Martin (Brain Res. Bull 46:281-309 (1998) - previously cited) states transient cerebral ischemia produces an irreversible neuronal death that is still not fully understood (p. 287). 
With regard to multiple sclerosis, another inflammatory disease, although there have been substantial progress reported in the scientific literature about the multiple etiologies of multiple sclerosis, including genetic makeup and environmental factors, multiple sclerosis remains a “difficult disease for which solutions seem attainable yet remain elusive” (Compston et al., The Lancet 359:1221-1231 (2002-- previously cited) at p. 1221, para. 1 and p. 1224, para. 6 – p. 1225, para. 2).  See also p. 1226-1228 discussing the various treatments of MS with β-interferons and synthetic amino acid polypeptides, corticosteroids, etc.
Cornier et al. (Endo. Rev. 29:777-822 (2008) - previously cited) is a review article discussing metabolic syndrome.  Metabolic syndrome (MetS) is a clustering of components that reflect over-nutrition, sedentary lifestyles, and resultant excess adiposity. The MetS includes the clustering of abdominal obesity, insulin resistance, dyslipidemia, and elevated blood pressure and is associated with other comorbidities including the prothrombotic state, proinflammatory state, nonalcoholic fatty liver disease, and reproductive disorders (abstract).  MetS is not a single disease.  Id.  Treatment of MetS involves lifestyle modification (diet, exercise) and treatment for 
Rheumatoid arthritis (RA; accessed 10/24/2017 at URL merckmanuals.com/professional/musculoskeletal-and-connective-tissue-disorders (pp. 1-26- previously cited) is a chronic systemic autoimmune disease that primarily involves the joints (abstract).  RA causes damage mediated by cytokines, chemokines, and metalloproteases. Characteristically, peripheral joints (e.g., wrists, metacarpophalangeal joints) are symmetrically inflamed, leading to progressive destruction of articular structures, usually accompanied by systemic symptoms.  Id.  Treatment of RA involves supportive measures (nutrition, rest, analgesics), drugs that modify disease progression (e.g., TNF-alpha antagonists, IL-1 receptor antagonists, IL-6 blockers, B-cell depleters, T-cell costimulatory molecules, and Janus kinase (JAK) inhibitors, and corticosteroids), and surgery (pp. 14-25).
Nonalcoholic steatohepatitis (NASH) (Merck Manual, accessed 7/29/2016 at URL merckmanual.com, pp. 1-3- previously cited) teaches that the pathophysiology of Nonalcoholic steatohepatitis (NASH) involves fat accumulation (steatosis), inflammation, and, variably, fibrosis.  Steatosis results from hepatic triglyceride accumulation.  Risk factors such as obesity, type 2 diabetes mellitus, or dyslipidemia and in patients with unexplained laboratory abnormalities suggesting liver disease. The most common laboratory abnormalities are elevations in aminotransferase levels.  Prognosis is hard to predict.  Most patients do not develop hepatic insufficiency or cirrhosis. However, some drugs (e.g., cytotoxic drugs) and metabolic disorders are associated with acceleration of NASH. Prognosis is often good unless complications 
As to type 2 diabetes, the best way to avoid it is to make these healthy lifestyle changes: maintain a healthy weight; eat lots of whole grains, fruits, vegetables and low-fat foods; exercise at least 30 minutes a day; limit alcohol intake to two drinks per day at most, and keep blood pressure and cholesterol low (United Health Care- previously cited).  Even in regards to type II diabetes, the causes of its development vary widely and are not known to have any common method of prevention.  For example, before people develop type 2 diabetes, they almost always have "prediabetes" – blood glucose levels that are higher than normal but not high enough to be diagnosed as diabetes (United Health Care).  In some instances, Type II diabetes may be avoided.  People with pre-diabetes may be 58 percent less likely to develop the full-blown condition if they exercise for 30 minutes a day and lose just 5 to 10 percent of their body weight and eating one and a half extra servings of green leafy vegetables a day reduced the risk of type 2 diabetes by 14 percent according to several studies (United Health Care- previously cited).   
In regards to obesity, obesity occurs over time when you eat more calories than you use. The balance between calories-in and calories-out differs for each person (Medline Plus, URL at nlm.nih.gov/medlineplus/obesity.html - previously cited). Factors that might tip the balance include your genetic makeup, overeating, eating high-fat 
 (5)  Working Examples: The specification teaches examples 1, 2, and 3.  Example 1 of the specification is an in vitro assay using IMR-90 cells (diploid primary human fibroblast) which were treated with doxorubicin to induce cell senescence.  Cells were then either administered SEQ ID NO:2 or mock sample (PBS) and cell viability was assessed. The specification states SEQ ID NO: 2 selectively decreased the viability of senescent cells but not non-senescent cells (FIG. 4A).  Example 2 of the specification is similar to that of Example 1 but uses the cell line WI-38 cells (diploid primary human fibroblast). 
Examiner notes that Figs 4B and 5B report that SEQ ID NO: 2) is superior to FoxO4-DRI as shown by a sharper decrease in viability curves of the senescent IMR90 cells or WI-38 cells, respectively.  However, Examples 1 and 2 do not teach administration of FoxO4-DRI to any other cell lines.  Thus, the conclusory statements are unclear based on the lack of data and guidance in the specification.
in vivo assay using balb/c mice of SEQ ID NO:2 to assess peptide toxicity.  The peptide was administered intravenously at doses of 1, 10, 50 and 100 mg/kg. The example states that plasma alanine aminotransferase (ALT), aspartate aminotransferase (AST), alkaline phosphatase (ALP) activities and blood urea, glucose, triglyceride levels were determined, inter alia, full hematological parameters. The results indicated no toxicity occurred in the mice.
	The data in the specification is limited to in vitro data from two cell lines, both of which are human fibroblast cell lines, and a mouse model that was only used for the purposes of peptide toxicity.
	There is no evidence in the specification that indicates SEQ ID NO:2 selectively target cells that express p16INK4a much less alters the levels of the serine46 phosphorylated p53 foci.  Accordingly, claims 13 and 14 appear to be prophetic in nature.
	Examiner reiterates the instant claims are drawn to administering to a subject in need thereof.  There is no guidance in the specification as to how the skilled artisan would identify a patient “that is in need thereof”.  
	Moreover, there are no examples of removing senescent in any subject with any recited disease.
 (6) Skill of those in the art: the relative skill of those in the art is high.  The claims encompass diseases and disorders that relate to every organ in the body.  Those skilled in the art have extensive knowledge of specific molecular and physiological pathways, as well as disease progression.  

	MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  Because of the sheer scope of the claim language, numerous unrelated diseases will have to be tested, and the effective amount of a compound for each disease, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to practice the instant claims.
Response to Arguments
Applicant traverses the rejection at pages 31-32 of the reply filed 7/14/2021.  Applicant dismisses the entire enablement rejection to a singular excerpt from the office action (p. 31 of reply filed 7/14/2021).  Applicant cites MPEP § 2164.08 for the assertion:  
[when a claim recites] a specifically identified sequence, a rejection of the claims as broader than the enabling disclosure is generally not appropriate because one skilled in the art could readily determine any one of the claimed embodiments.

Reply at p. 31.
	Examiner has reviewed and considered applicant’s arguments but is not persuaded.  

There are no examples of removing senescent cells in in any subject with any recited disease.  Applicant reduced to practice a single cell type.  The only in vivo animal model was merely used to assess peptide toxicity.  There is limited guidance for the skilled artisan to identify a patient population for administration of SEQ ID NO: 2, identification of an effective dosage amounts and dosing regimen, much less identification of diseases and disorders that can be effectively treated [through selective killing of senescent cells over non-senescent cells] encompassed by the instant claims.  The skilled artisan cannot extrapolate to the entirety of the claim scope based on a single cell line and peptide toxicity data without undue experimentation.  There is no evidence in the specification that indicates SEQ ID NO: 2 selectively target cells that express p16INK4a much less alters the levels of the serine46 phosphorylated p53 foci.  
The rejection is maintained for at least these reasons and those previously made of record.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
                                                                      

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-14 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is maintained from the office action mailed 2/19/2021.
Claim 7 recites: A method drawn to a method for administering to a subject in need thereof a therapeutically-effective amount of a peptide comprising an amino acid sequence having at least 70% identity SEQ ID NO: 2 that selectively kills senescent cells over non-senescent cells; wherein said peptide is not used as an intracellular delivery vehicle for another compound, wherein the method of administration of the therapeutically-effective amount of said peptide comprises any of three shock dose regimes namely Impulse Regime, Sustained Shock Regime, and Gentle Shock Regime, and wherein each dose regime independently comprises a treatment course whose duration varies from 1 day to 2 weeks and followed by a non-treatment interval of at least 2 weeks.  
Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim 7 recites: a method for administering to a subject in need thereof a therapeutically effective amount of a peptide comprising in amino acid sequence having at least 70% identity to SEQ ID NO: 2 that selectively kills senescent cells over non-senescent cells….

The omitted elements are: a lack of correlation between the preamble and the body the claim.  The claims no longer recite a specific group of subjects that are in need of administration of the peptide.  
Regarding claims 7-14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7-14 recites many instances of a broad recitation and a narrower statement of the range/limitation.  Specifically, claim 7 recites “any of three shock dose regimes namely Impulse Regime, Sustained Shock Regime, and Gentle Shock Regime”.  Examiner recommends that Applicant amend the claim to delete reference to “any of three shock dose regimes namely”.
Regarding claims 7-14, the metes and bounds of the claim terms “impulse regime, sustained regime, and gentle regime” are deemed to be indefinite.  The specification does not expressly define these terms. The skilled artisan is not apprised of what applicant intends as the scope of these claim terms.  Dependent claim 8 recites method of administration as described in Schedule 1.  Schedule 1 appears to be spread across pages 25-27 and 38-41 of the specification.  Schedule 1 does not distinguish 
Regarding claim 8, the metes and bounds of the claim term “Schedule 1” is deemed to be indefinite.  Claim 8 depends from claim 7.  Claim 7 recites “wherein each dose regimen independently comprises a treatment course whose duration varies from 1 day to 2 weeks and followed by a non-treatment interval of at least 2 weeks”.  Schedule 1 appears to be spread across pages 25-27 and 38-41 of the specification.  Schedule 1 of claim 7 is inconsistent with claim 7.  Examiner reiterates that the dosing schedule of Schedule 1 has no specific boundaries within the specification.  For example but not limited to, “any one of a senolytic peptides is administered in a treatment window comprising 11 to 28 days” (para. [00093]).  Given the broadest reasonable claim interpretation, Schedule 1 could encompass daily administration of the peptide for over two weeks.
Regarding claims 7 and 8, Examiner reminds Applicant that claims are to be complete in themselves.  The claims refer to swaths of pages and figures 3A-3Cwithin the specification.  Such claim language of leads to alternative claim interpretation.  The indicated pages and Figures indicate variable dosages and dosing regimens.  The skilled artisan is presented with numerous alternative treatment regimens, thus the metes and bounds of the claims are variable and indefinite.
The metes and bounds of claim 9 are furthered deemed to be indefinite. Claim 9 recites “wherein the subject is mammalian suffering from, or expected to be suffering from cancer, and wherein the administering is before, during and/or after subjecting said subject to radiation therapy, and/or before, during or after administering to said subject Examiner recommends that the limitations of claim 9 be separated into two separate claims as separately relating to radiation therapy and chemotherapeutic agent.
Regarding claims 12-14, the claims further recite the term “including” which is also deemed to be indefinite “diabetes, include diabetes type I and type II”. See MPEP § 2173.05.  
Regarding claims 12-14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 12-14 recites many instances of a broad recitation and a narrower statement of the range/limitation.  For example, but not limited to:
Cancer and sarcopenia
Diabetes and type I and Type II diabetes
cardiovascular diseases and myocardial infarction, acute myocardial infarction, ischemia reperfusion injury, anemia, hypertension
vision loss and age-related macular degeneration, cataracts
neurodegenerative diseases and dementia
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
Examiner notes that claim 14 recites myocardial infarction and acute myocardial infarction.
Response to Arguments
Applicant traverses the rejection at pages 32-34 of the reply filed 7/14/2021.  Examiner asserts that inclusion of the term “comprises any of three shock dose regimes” is sufficient to correlate the preamble “a method of administering to a subject in need thereof” (reply at p. 32).  Applicant asserts the claim terms are defined in the specification and figures; e.g., Schedule I is described at paras. [0092]-[00126] and Figures 3A-3C set forth the impulse regime, sustained regime, and gentle regimes (p. 33).  Applicant asserts that claim 9 is not indefinite and that the claim terns “administering radiation” and “administering chemotherapy” are not mutually exclusive events (p. 34).  Applicant states that claims 11-14 have been amended and over the broad/narrow claim rejection.
Examiner has reviewed and considered applicant’s arguments but is not persuaded.  
Examiner reiterates that the claim set filed 1/4/2021 included an amendment to claim 7 that deleted the phrase “method for treating a senescence associated disease or disorder comprising”.  In doing so, applicant broadened the scope of the claims and removed the patient population to which the peptide would be administered.
The omitted elements are: a lack of correlation between the preamble and the body the claim.  The claims no longer recite a specific group of subjects that are in need of administration of the peptide.  Merely amending the claim to recite “comprises any of three shock dose regimes” doesn’t actually provide any probative information as to the identity of a population of subjects that is need of administration of a peptide having at least 770% identity to SEQ ID NO:2.  In contrast, claims filed 1/4/2021 included actual patient population by reciting specific diseases and disorders.
It is noted that the claim terms “impulse regime, sustained regime, gentle regime, and Schedule 1” are not expressly defined in the specification.  The claim terms do not have an ordinary and customary meaning to those of ordinary skill in the art.  No reasonably clear meaning can be ascribed to the claim terms after considering the specification and prior art.  See MPEP § 2111.
A definition for purposes of clear meaning is, for example, “Impulse regime means … “.  Clear meaning of a claim term for purposes of claim interpretation within MPEP guidelines is not claim terms spread across swaths of pages of the specification.  The claim terms are not precisely set forth in the specification and thus a skilled artisan is not reasonably apprised of the metes and bounds of the claim terms.  Moreover, claims are open to alternative claim interpretation due to variable treatment courses.
It is further noted that claims are to be complete in themselves.  Examiner notes that Applicant asserts that impulse regime, sustained regime, and gentle regime treatment courses are found in Figs. 3A-3C.  This is incompatible with MPEP requirements.  See MPEP § 2173.05.
Examiner notes that Applicant partially amended claims 12-14 to overcome the broad/narrow limitation rejection.  However, as noted above, the claims still retain broad/narrow claim limitations.


Improper Markush
Claims 12-14 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  This is a new rejection.
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Closest prior art 
The closest prior art to the instant application is Rosenecker et al. (U.S. 2003/0125242- previously cited).
Rosenecker et al. teach polypeptides comprising at least two peptide monomers comprising a nuclear localization sequence or a protein transduction domain and their use for transferring molecules into eukaryotic cells.   Rosenecker et al. teach a peptide of SEQ ID NO:32 which has 87.9% identity with instant SEQ ID NO:2.  The reference is 

Conclusion
No claims are allowed.  
Claims 1- 21 are pending. Claims 1-6 and 15-21 are withdrawn.  Claims 7-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654